Title: To George Washington from Benjamin Lincoln, 3 August 1781
From: Lincoln, Benjamin
To: Washington, George


                        

                            Camp August 3d 1781
                        
                        I have, my dear General, agreeable to your Wishes, made some Observations on the Situation of Charles-Town,
                            the Strength of its Works, the Number of Men necessary to garrison it, and the point or points by which it may be
                            approached.
                        The Town of Charles-Town is situated on a Peninsula formed by the Cooper and the Ashley; the former about
                            two & a Half Miles wide, and the latter about one and a Quarter. These Rivers are navigable between twenty
                            & thirty Miles inland. The Town has in its Front and partly on its Right James Island (which is seperated from the
                            Main by Wappoo Cut, which is the Communication between the Stono and the Ashley) at two thousand Yards Distance—The Town
                            Islands, upon a sandy Plain, from East to West, about eight hundred Yards, and about double that Distance from South to
                            North. At about twelve hundred Yards from the south Point, the Salt Marshes indent East & West until they approach
                            within about eight hundred Yards of each other; which affords a very advantageous Spot for an internal Line of Works, as
                            the Marshes are impassable for any Thing but Troops and can easily be rendered very difficult for them. The Conflux of the
                            Ashley & Cooper is just in Front of the Town, in a large barred Harbour formed by Haddrell’s Point, Sullivan’s
                            Island, and the Head of Long Island on the East, and by James Island & Coffin Island, on the West—Within the
                            Harbour there is a sufficient Depth of Water for any Ship—On the Bar but about sixteen Feet—a fifty Gun Ship is the
                            largest ever brought into the Harbour, and that was effected by taking out her Guns. On the East of the Town, from it
                            about nine hundred Yards, lies a Body of Marsh, called Shute’s Folly: between this and the Town the Vessels generally pass
                            up the Cooper, though they may pass, on the East of it, through a crooked narrow & difficult Passage.
                        That your Excellency may at one View see the Situation of the Town, Harbour, neighbouring River, and adjacent
                            County, I have annexed a small Plan of them. I think it is true in general, and marked thereon the Places I have referred
                            to, in these Observations.
                        As your Excellency has in your Possession a Plan of the several Works and a particular Discription of them, I
                            need only observe that they are generally composed of a sandy, loose Soil, easily penetrated and thrown down. The Town is
                            in two Points uncovered and exposed to an Attack by Water: Almost the whole Extent, on the East Side, from the
                                Governor’s Bridge to a Work on the Flank, near the Front Line, is open, as also the Extent from
                            Harleston’s Green to the Work near the Sugar House on the West. Some difficulty would attend a Landing at either of the
                            Points as the Marshes in Front, which have been thought a Cover, are interspersed with Creeks and Canals; but determined
                            Troops with a few Hurdles would, probably, subdue every Difficulty and make their Landing good, provided there should be a
                            Feint made at some, and real Attacks, at other Points. These are the only two Places at which you might attempt a Landing,
                            without being under the Fire of some of the Enemy’s Works.
                        From the Extensiveness of the Lines, I suppose six thousand Men are necessary to man them, if they lose the
                            Command of the Harbour and they may be attacked on every Side.
                        Troops must land prior to the Ships entering the Harbour, and take Possession of James Island; otherwise,
                            were the Ships within the Bar, they would find no Asylum in any Part of the Harbour, or any Place where
                            they could land the Stores so as to be of Use.
                        The Troops may debark either on the North or South Side of the Harbour some of the Advantages of each I will
                            mention. There are several Inlets North of the Harbour & Long Island, where the Troops & Stores may be put
                            on Shore, and the Vessels lie with Safety. The Troops may be then marched to the Head of Wando & near the Head of
                            Cooper, and then down to the Lines before Charles-Town—This Route will be good, & in Extent
                            about seventy Miles. Or Your Excellency may land, and take Possession, in the first Instance, of Lamprie’s Point, where
                            the Wando falls into the Cooper (fifteen Miles March)—This would be a convenient Place for a Grand Depository, and easily
                            fortified—The Troops might then march to the Head of Cooper River, or wherever they could find Means to cross it, and take
                            Possession of the Ground in Front of the Enemy’s Lines. This will put into your Hands a Piece of high Ground, near Cooper
                            River, opposite Daniel’s Island—A Work on this Eminence and another on the Island will secure the Navigation of the
                            Cooper; and keep open a Communication between your Left and Lamprie’s Point, so that the Stores may be transported by Land
                            about fifteen Miles, and three by Water. I think it would add to the Safety of the Stores, to pass the Head of Wando and
                            deposite them on the Banks of the Cooper north of Lamprie’s Point, but it would increase the Land Carriage.
                        Stono Inlet south of Charles-Town Bar, is the most convenient Harbour for the Transports; and there the
                            Troops & Stores might be landed with the greatest Ease, provided the Enemy have not erected Works on the Banks of
                            the River on John’s & James Islands The Stores might be landed near Hudson’s House on James Island, not far from
                            the West Mouth of Wappoo Cut, or taken into Boats and landed on the North Side of the Cut near the Ashley; Where they must
                            be covered by strong Works, or by large Body of Men, for the Enemy might otherwise destroy them, by throwing their Troops
                            suddenly across the River. From the Depository they can be carried across Land, two or three Miles, to a Creek, which
                            empties into the Ashley opposite to Gibbs’s Plantation, a good Landing, and little in the Rear of the Ground, on which the
                            Enemy incamped when they were before our Lines. After the Stores are well covered at these Points by good Works, a Work
                            erected on James Island to cover the Shipping, should they enter the Harbour—Fascines, Gabions, Hurdles, and every
                            necessary Article provided for a speedy Operation against the Enemy’s Works as soon as you arrive before them, and after a
                            suitable Number of Negroes and other Labourers (if to be had) are collected to assist the Troops carrying forward the
                            Approaches, the Army should march to the Head of the Ashley, unless they can find Means to cross it before, and move down in
                            Force.
                        I think the Enemy would not advance Works far from those already erected: If they should attempt it, they
                            will expose their left Flank, and give an Opportunity of throwing Troops across the River between their two Lines—And this
                            would not be a very difficult Movement, if, at the same Time, it should be attempted, the Enemy be attacked in Front by
                            the Troops who have crossed the River higher up. If the Enemy should not advance their Works, all our Stores may be landed
                            at Gibbs’s Plantation; if they should, we must cross them further up River until we can command the Communication below.
                        Stono River is, beyond a Doubt, the most eligible Harbour for the Transports, and the most convenient Place
                            for landing the Men and the Stores; but if the Enemy have so possessed themselves of the Banks of the
                            River as to prevent this, the Fleet may anchor in North Eddisto, the Troops debark on the Main
                            & on John’s Island, march near the Banks of Stono and cover their Boats to Wappoo; and with them the Troops may be
                            thrown over to James Island for the Purpose of reducing the Enemy’s Works there, which will open a safe Port for the Fleet
                            in Stono River, & give a convenient Landing for all our Stores.
                        But if it should be thought that this Attempt would cause Delay & expend too much of our Time, which
                            I do not believe would be the Case, the Troops might be landed at PonPon or Jacksonburgh, & march to the Enemy’s
                            Lines by the Head of the Ashley, a Route of about forty Miles—a long Distance to transport Ordnance & Ordnance
                            Stores in a Country where Teams are scarce—This, though long is preferable to the one I first mentioned over the Head of
                            the Cooper; but the second by Lamprie’s Point is vastly more eligible than either of the three—Stono is undoubtedly the
                            one, which is to be chosen in Preference to either, if to be possessed.
                        The Force in Town & our Knowledge of their Supplies must always determine the Number necessary to
                            besiege it. If it be fully garrisoned & supplied, nothing short of a regular Siege will reduce it, for there are
                            so many Embarrassments, which would attend to the Approaches to the Town, that it would be difficult, if not impossible,
                            to surprise it.
                        If Troops should sit down before the Town, they must take Post on a Plain (in Front of the Enemy’s Works) no
                            Part of which has Nature made suitable for a strong Encampment; therefore the Camp must be covered by Lines, or be at some
                            considerable Distance—otherwise it will be constantly annoyed by the Enemy’s Fire.
                        Numbers will be essential; for heavy Detachments must be made to cover the several Depositories & to
                            keep open a Communication—And the Approaches should be as rapid as possible, to prevent the Enemy from throwing up a
                            second Line where the Marshes indent as I mentioned before. Should they effect this, a Possession of their first Line will
                            be but the first Parallel from which to approach their second. Numbers are also necessary & our Approaches should
                            also be rapid, because the Climate is unhealthy & a long Siege would be injurious to the Troops and because the
                            heavy Ships, which are to cover the Siege, cannot enter any Harbour south of Chesapeak, & must therefore anchor in
                            the Ocean, or ply off & on, during their whole Stay on the Coast, both of which are dangerous, if near in Shore,
                            especially in the Spring & in the Months of September and October—In the Winter it could not be attempted
                            with any Degree of Safety—For these & many other Considerations it is necessary that the Siege should be conducted
                            with Vigour, and the Approaches made with the greatest Rapidity. In Order to effect this fully, I think the Besiegers
                            should exceed the besieged as three to one. I have the honor to be my Dear General with the highest esteem Your
                            Excellency’s most obedient servant
                        
                            B. Lincoln
                        
                    